| iSAUNDERS, Judge,
concurring.
I, like my brethren, feel that the statement of our Supreme Court in LeBlanc v. LeBlanc, 497 So.2d 1361, 1364 (La.1986), is controlling in this ease and vote accordingly. I do so with reservations. It is noteworthy that in LeBlanc and its progeny, the courts were invariably dealing with cases that contained both scientific and non-scientific evidence so that the Supreme Court’s pronouncement relegating scientific evidence to a step-child status is not necessary to the conclusion reached in those cases and thus might be considered dicta. I note further that while scientific ^evidence cannot be conclusive in the proof of paternity, it can certainly be conclusive in disproving paternity.
I believe that in a case where scientific evidence is able to disprove paternity, this evidence would be accepted by our courts though angels swear to the contrary! For these reasons, I feel that we may be misinterpreting the “LeBlanc Rule” and would hope that our brethren on the Supreme Court might give us further illumination on the handling of scientific evidence.